Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
Regarding claim 6, the phrase "approx. 1 cm to 10 cm” is a relative term which renders the claim indefinite. The term "approx. 1 cm to 10 cm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the claim are indefinite. For examination purposes the recitation “approx. 1 cm to 10 cm” is presumed to be - - 1 cm to 10 cm- .
Regarding claim 11, the limitation “the apparatus is designed as a program module” is indefinite since it is not clear when infringement would occur. Would infringement occur when a person designs or when a person produce the apparatus of the claim? For examination purposes it is presumed that if the prior art is capable of actuating a vacuum cleaner, then it would meet the claim limitations.
Regarding claim 13, the claim recites, in part, “the configuration apparatus being a part of the vacuum cleaner”.  This recitation makes the metes and bounds of the claim indefinite, as a person skilled in the art would not be able to determine what applicant intends to seek protection for when reciting “being a part”, when referring to the configuration apparatus as it relates to the vacuum cleaner.  Does this mean that the configuration apparatus is physically attached to the vacuum cleaner?  Does it mean that they are in communication but not in physical contact?  Are they wireless or wired connected?  Are they part of a kit, but not connected physically or otherwise?  For examination purposes it is presumed that the claim requires physical contact between a part of a vacuum and the no support for this interpretation in the originally filed specification, applicant should not amend based on the interpretation made in this Office action, but should amend in accordance to the originally filed specification; No New Matter should be entered.
Claim 14 recites the limitation “the communication module".  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, the limitation “the apparatus is designed as a program module” is indefinite since it is not clear when infringement would occur. Would infringement occur when a person designs or when a person produce the apparatus of the claim? 
Furthermore, the limitation “which has program code executable by a processor of a computer separate from the suction unit and the electric device” appears to be claiming the suction unit and the electric device which are not part of the configuration apparatus as set forth in the independent claim, thus the metes and bounds of the claim are indefinite. 
For examination purposes, as best understood, claim 14 is presumed to be:
The configuration apparatus according to claim 1, wherein the configuration apparatus comprises a program module, wherein the program module has program code executable by a processor of a computer separate from the suction unit and the electric device, or wherein the configuration apparatus comprises a smartphone or a smartwatch.
Regarding claim 15, the claim limitation “and setting at least one of the first communication interfaces of the first communication standard using the at least one communication parameter” makes the claim indefinite since it is not clear what the applicant’s intent is, said limitation will be omitted from examination. A person skilled in the art could not ascertain what applicant is seeking protection for when claiming “and setting at least one of the first communication interfaces of the first communication standard using the at least one communication parameter”; the specification does not provide information to understand what the metes and bounds of the claim would be.  More specifically what does the term “setting” mean, if no specific communication interface is being claimed.
Furthermore, the claim limitation “an electric device in the shape of a machine tool” makes the claim indefinite since it is not clear what “shape” a machine tool contains from the specification, said limitation will be interpreted as best understood as “an electric device such as a machine tool”.
Regarding claims 2-14, these claims depend from claim 1, and are therefore rejected to accordingly under 35 USC 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8,  12 and14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apple Inc. (https://support.apple.com/kb/sp770?locale=en_US; see attached NPL). Henceforth, referred as Apple. As evidence by maketecheasier (See attached NPL) and GSMArena (See attached NPL)  
Regarding claim 1, Apple discloses a smartphone capable of being used as a configuration apparatus, where the smartphone has a communication interface according to a second communication standard different from the first communication standard which is provided for wireless transmission of at least one communication parameter (https://support.apple.com/kb/sp770?locale =en_US; See attached Apple NPL). The recitation “for a system comprising an electric device in the shape of a machine tool and a vacuum cleaner to suction dust generated by the machine tool, wherein the vacuum cleaner is actuable by the electric device via a wireless control connection, wherein the machine tool has a drive motor to drive a tool holder on which a tool provided to process a workpiece is arranged or is arrangeable, wherein the vacuum cleaner has a vacuum housing with a dirt collection chamber to receive dirt separated from a 
Regarding claim 2, Apple discloses the limitations of claim 1, as described above, and further discloses wherein the configuration apparatus includes a communication interface according to the first communication standard, such as Bluetooth (See attached NPL) 
Regarding claim 3, Apple discloses the limitations of claim 1, as described above, and further discloses wherein the first communication standard is Bluetooth (See attached Apple NPL). 
Regarding claim 4, Apple discloses the limitations of claim 1
Regarding claim 5, Apple discloses the limitations of claim 1, as described above, Apple however, does not specifically mention that the receiving range of the communication interface according to the second communication standard is smaller than the receiving range of the communication interfaces according to the first communication standard. The specifications of the instant application, disclose that the first communication standard may use a technology such as Bluetooth and the second communication standard may use technology such as NFC. Both of these technologies are well-known in the field and are known to have different capabilities and applications. It is a well-known fact that the range of Bluetooth technology has a larger range than NFC technology, as evidenced by maketecheasier (See attached maketecheasier NPL) thus, the limitations of the claim are inherently met. 
Regarding claim 6, Apple discloses the limitations of claim 1, as described above, Apple however, does not specifically mention where the receiving range of the communication interface according to the second communication standard is limited to a close range of 1 cm to 10 cm. The specifications of the instant application disclose that the second communication standard may use a technology such as NFC. NFC is a well-known technology in the field known for short distance wireless communication having a range of about 10 cm, as evidenced by GSMArena (See attached GSMArena NPL), thus the limitations of the claim are inherently met.  
Regarding claim 7, Apple discloses the limitations of claim 1, as described above, but is silent on the configuration apparatus being arranged on the vacuum 
Regarding claim 8, Apple discloses the limitations of claim 1, as described above, but is silent on the configuration apparatus being arrangeable on a longitudinal end region of the suction hose remote from the suction inlet. Said limitation does not further define the configuration apparatus is being treated as an intended use. Physically placing the configuration apparatus on a longitudal end region of the suction hose remote from the suction inlet is an example of the configuration apparatus being capable of being arranged (i.e. “arrangeable”) in the manner set forth in the instant claim, thus the limitations of the claim are met. 
Regarding claim 12, Apple discloses the limitations of claim 1, as described above, and further discloses wherein the configuration apparatus is separate from the vacuum cleaner and the electric device. The configuration device of Apple may be configured to be a part of a system acting as an interface while still 
Regarding claim 14, Apple discloses the limitations of claim 1, as described above, and further discloses wherein the configuration apparatus comprises a smartphone (See attached Apple NPL).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Apple Inc. (https://support.apple.com/kb/sp770?locale=en_US; See attached Apple NPL), henceforth referred as Apple, in view of Amazon.com, henceforth referred as Amazon (https://www.amazon.com/ Crescendo-CR-30-SlimClip- Microphone-Samsung/dp/B077L9742K/ref =sr_1_20?keywords=hose+smartphone+ holder&qid=1638471977&sr=8-20; See attached Amazon NPL). 
Regarding claims 10 and 13, Apple discloses the limitations of claim 1, as described above, but is silent on the configuration apparatus further comprising a hose bracket, for the detachable fastening of the configuration apparatus to the suction hose (regarding claim 10); and is silent on the configuration apparatus being a part of the vacuum cleaner (regarding claim 13). The limitation “for the detachable fastening of the configuration apparatus to the suction hose.” However, Amazon discloses a holding device (See attached Amazon NPL) capable of attaching the configuration apparatus via a hose bracket to a cylindrical element such as a suction hose, which would make the configuration apparatus to be part of the vacuum cleaner. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the holding device as disclosed by Amazon to attach the configuration apparatus to any cylindrical element including a suction hose, as securing the configuration apparatus to an external element removes the necessity of a user to physically carry the configuration apparatus.  
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Apple Inc. (https://support.apple.com/kb/sp770?locale=en_US), henceforth referred as Apple, in view of HomeWizard Cleaner, henceforth referred as HomeWizard (https://play. google.com/store/apps/details?id=nl.homewizard.android.cleaner&hl=en_US&gl=US)
Regarding claim 11, Apple discloses the limitations of claim 1, as described above, but is silent the configuration apparatus being designed for the actuation of the vacuum cleaner independently of the electric device, to switch on and switch off the suction unit. The configuration device of Apple is capable of actuating devices independently of other elements. HomeWizard discloses an application used by smartphones which can actuate a vacuum by switching it on or off (https://play.google.com/store/apps/details?id= nl.homewizard.android. cleaner&hl=en_US&gl=US). Thus is would have been obvious to one of ordinary skill in the art before the effective filing date to use the configuration apparatus as disclosed by Apple and download or create a software compatible with the configuration apparatus as disclosed HomeWizard to actuate the vacuum cleaner, switching the suction unit on/off, as it provides a user the means of actuating the vacuum cleaner remotely. 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brotto, Daniele C. (US 20100199453 A1), henceforth referred as Brotto, in view of Apple Inc. (https://support.apple.com/kb/sp770?locale=en_US), henceforth referred as Apple and in further view of HomeWizard Cleaner, henceforth referred as HomeWizard 
Regading claim 15, Brotto, Daniele C., henceforth referred as Brotto, discloses a wireless particle collection system used to collect unwanted material from a power tool using a vacuum cleaner and controlled via a remote control device. Brotto specifically discloses an electric device in the shape of a machine tool (Brotto; Fig. 1 #500 – “power tool” and [0033] ln. 1-5) and a vacuum cleaner to suction dust generated by the machine tool (Brotto; Fig. 1 #400 and [0023] ln. 1-4), wherein the vacuum cleaner is actuable by the electric device (Brotto; [0008] ln. 1-9).
Brotto does not specifically disclose that the machine tool has a drive motor to drive a tool holder on which a tool provided to process a workpiece is arrangeable, but from the disclosure Brotto discloses that the machine tool may be a saw (Brotto; Fig. 1 #500 – “power tool” and [0033] ln. 1-5) and from the figures provided it machine tool is a table saw (Brotto Fig. 1 #500). 
The examiner takes Official Notice that it is old and well-known in the tool’s art that table saw have a motor driven mechanism to drive a tool holder on which a tool (saw) processes a workpiece. It would have been obvious to have the table saw include a motor for proper operation of the table saw.
Brotto further discloses the vacuum comprising a vacuum housing (Brotto; Fig. 1 see housing of #400)  with a dirt collection chamber (see paragraph [0009], “a 
Brotto specifically discloses that the vacuum cleaner and the electric device have a communication interface according to a first communication standard to communicate via the wireless control connection via remote control (Brotto; [0033] ln 1-24), but is silent on the wireless transmission communicating at least one communication parameter via a communication interface according to a second communication standard different from the first communication standard.
Apple discloses a configuration apparatus capable having a communication interface capable of communicating via a first communication 
HomeWizard discloses a program module used to remotely actuate and set parameters of vacuum cleaners using a configuration device such as a smartphone (See HomeWizard NPL).
It would have been obvious to one of ordinary skill to incorporate the configuration apparatus of Apple in a manner as disclosed by HomeWizard into the system as disclosed by Brotto to utilize said elements as a method of using said configuration apparatus to control or actuate individual elements or the whole configuration system of Brotto, as a user could control the system and check the status of individual elements in a convenient way via a smartphone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.N.B./Examiner, Art Unit 3723

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723